Case 2:20-cv-08237-SVW-GJS Document 17 Filed 07/27/21 Page 1 of 1 Page ID #:403


  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11     KEVAN DAVID CARDENAS,                  Case No. 2:20-cv-08237-SVW (GJS)
 12                 Petitioner
 13           v.                                JUDGMENT
 14     WARDEN,
 15                 Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19   United States Magistrate Judge,
 20
 21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23   DATE: ____________________
              July 27, 2021               __________________________________
                                          STEPHEN V. WILSON
 24                                       UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
